Citation Nr: 1021321	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-03 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for left knee patellofemoral syndrome.

2.	Entitlement to an initial compensable rating for right 
knee patellofemoral syndrome.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran served on active duty from January 2006 to May 
2006.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that granted service connection for right 
and left knee disabilities.  The Veteran appealed the initial 
assigned disability ratings of 10 percent on the left, and 0 
percent on the right. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals the initial rating 
for a disability, VA must consider the propriety of a 
"staged" rating based on changes in the degree of severity 
of it since the effective date of service connection).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The current medical evidence of record does not provide a 
contemporaneous portrayal of the severity of the Veteran's 
right and left knee patellofemoral syndrome. Therefore, the 
Board is directing further case development. 

The Veteran last underwent a VA Compensation and Pension in 
May 2007 pertaining to his right and left knee disorders. 
This was more than three years ago. In the interval, there 
were September 2007 VA MRI studies taken in conjunction with 
routine outpatient treatment, showing torn cartilage in both 
knees. Consequently, a new examination should be ordered that 
provides updated findings, as well as comprehensive review of 
ratable symptomatology. See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 
498, 505-06 (1998) ("Where the record does not adequately 
reveal the current state of the claimant's disability ...the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination."). See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).
While this case is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Brooklyn VA Medical Center (VAMC). The most 
recent comprehensive treatment records on file from this 
source are dated from November 2007. The RO should obtain any 
such additional records and associate them with the claims 
file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c) (2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Brooklyn VAMC 
and request copies of all available 
records of treatment from that facility 
dated since November 2007. All records and 
responses received should be associated 
with the claims file.

2.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the current severity of the Veteran's 
service-connected right and left knee 
conditions, diagnosed as bilateral 
patellofemoral syndrome. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.             
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected right and left 
knee disorders.                    In 
examining the Veteran, the examiner should 
report complete range of motion findings 
for the affected joints. The examiner 
should be asked to indicate whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the measured joints are used 
repeatedly over a period of time. The 
examiner should also be asked to determine 
whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination.                  If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss due to any weakened movement, 
excess fatigability or incoordination.

Moreover, the VA examiner is requested to 
comment upon the nature and severity of 
any damage to right or left knee 
cartilage, including if there is torn 
cartilage to any extent. If additional 
testing, such as an MRI is required to 
address this inquiry, then conduct the 
necessary tests and procedures. 

3.	The RO should then review the claims 
file. If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims for entitlement to increased 
ratings for right and left knee 
disabilities based upon all additional 
evidence received.           If the 
benefits sought on appeal are not granted,                  
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.




The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


